United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-108
Issued: May 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 21, 2011 appellant filed a timely appeal from a September 26, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The last merit decision of
record was OWCP’s April 22, 2010 decision. Because more than 180 days elapsed from the last
merit decision to the filing of this appeal on October 21, 2011, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3 the Board lacks
jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely.
1
2

5 U.S.C. § 8101 et seq.

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

FACTUAL HISTORY
On August 6, 2008 appellant, then a 56-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that on July 30, 2008 she sustained a left jaw and lower back injury when
she was struck on the left side of her face by a patient when attempting to place him in mitten
restraints. OWCP accepted the claim for aggravation of cervical sprain and facial contusions.
Appellant submitted a claim for compensation Form CA-7 documenting leave without
pay for the period December 14 to 18, 2009. She also submitted a claim for compensation Form
CA-7 documenting leave without pay for the period December 19, 2009 to January 3, 2010. In
support of her claim, appellant submitted medical reports dated August 5, 2008 to March 8, 2010
addressing her treatment.
In a February 25, 2010 medical report, Dr. Dewey H. Jones, a Board-certified orthopedic
surgeon, reported that appellant continued to have pain from a back injury that occurred in 2008
when she had to tackle a patient. He stated that her injury probably aggravated the degenerative
processes which may not have been symptomatic because she did not have any significant
problems with her back before her 2008 injury.
By decision dated April 22, 2010, OWCP denied appellant’s claim for compensation for
the period December 19, 2009 to January 3, 2010.3 It noted that Dr. Jones’ February 25, 2010
medical report indicated that appellant may have sustained an aggravation of the lumbar
degenerative disc disease but he did not provide medical rationale to support disability for the
period December 19, 2009 to January 3, 2010.
Appellant submitted various medical reports and physical therapy notes dated
December 22, 2009 to September 20, 2011. On July 14, 2011 she refiled a Form CA-7 for leave
without pay for the period December 19, 2009 to January 3, 2010. Appellant also filed a claim
for a schedule award.
By letter dated July 18, 2011, OWCP informed appellant that it had received her July 14,
2011 Form CA-7 but had already issued a decision on April 22, 2010 denying her claim. It noted
that appeal rights were provided with that decision and attached a copy of those appeal rights.
On August 8, 2011 appellant requested an oral hearing before the Branch of Hearings and
Review of the April 22, 2010 OWCP decision. She stated that she was placed on early disability
retirement as of August 25, 2010 due to aggravation of her degenerative disc disease from her
July 30, 2008 traumatic injury and submitted various treatment notes in support of her claim.
By decision dated September 26, 2011, the Branch of Hearings and Review denied
appellant’s request for an oral hearing finding that her request was not made within 30 days of
the April 22, 2010 OWCP decision. The Branch of Hearings and Review further determined that
the issue in the case could equally well be addressed by requesting reconsideration from OWCP

3

On January 12, 2012 OWCP denied appellant’s claim for compensation for the period December 14
to 18, 2009.

2

and submitting evidence not previously considered which establishes that she is entitled to the
claimed wage-loss compensation benefits.4
LEGAL PRECEDENT
A claimant for compensation not satisfied with a decision by OWCP is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his
claim before a representative of the Secretary.5 According to 20 C.F.R. § 10.615, a claimant
shall be afforded a choice of an oral hearing or a review of the written record.6 The regulations
provide that a request for a hearing or review of the written record must be made within 30 days
as determined by the postmark or other carrier’s date marking, of the date of the decision.7 A
claimant is not entitled to a hearing or a review of the written record as a matter of right if the
request is not made within 30 days of the date of the OWCP decision.8 OWCP has discretion,
however, to grant or deny a request that is made after this 30-day period.9 In such a case, it will
determine whether to grant a discretionary hearing and, if not, will so advise the claimant with
reasons.10
ANALYSIS
Appellant requested an oral hearing on August 8, 2011. Her request was made more than
30 days after the date of issuance of OWCP’s April 22, 2010 decision. Therefore, OWCP
properly found in its September 26, 2011 decision that appellant was not entitled to an oral
hearing as a matter of right because her request for an oral hearing was not made within 30 days
of its April 22, 2010 decision.11
Appellant submitted medical documents after OWCP’s April 22, 2010 merit decision.
However, she did not submit a written request for an oral hearing by May 22, 2010, 30-calendar
days from OWCP’s April 22, 2010 decision. Because appellant’s request was postmarked
April 8, 2011, it is untimely.
4

The Board notes that appellant submitted additional evidence after OWCP rendered its September 26, 2011
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision and therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).
5

5 U.S.C. § 8124(b)(1).

6

20 C.F.R. § 10.615.

7

Id. at § 10.616(a).

8

See James Smith, 53 ECAB 188 (2001).

9

Herbert C. Holley, 33 ECAB 140 (1981).

10

Id.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602 (May 1991).

3

Although appellant’s request for oral hearing was untimely, OWCP has the discretionary
authority with respect to granting the request and it must exercise such discretion.12 In its
September 26, 2011 decision, it properly exercised its discretion by stating that it had considered
the matter and had denied appellant’s request for an oral hearing because the issue regarding
wage-loss compensation could be addressed through a reconsideration application. The Board
has held that the only limitation on OWCP’s authority is reasonableness and an abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deduction from
established facts.13 In this case, the evidence of record does not indicate that OWCP abused its
discretion in its denial of appellant’s request for an oral hearing.
On appeal, appellant contends that she has provided extensive documentation and proof
to establish her claim for compensation for the period December 19, 2009 to January 3, 2010.
As noted, the Board does not have jurisdiction over the merits of this case and therefore will not
review evidence submitted by appellant.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the January 12, 2012 merit decision, pursuant to
5 U.S.C. § 8128(a)
CONCLUSION
The Board finds that OWCP properly denied appellant’s August 8, 2011 request for an
oral hearing.

12

See Cora L. Falcon, 43 ECAB 915 (1992).

13

Daniel J. Perea, 42 ECAB 214, 221 (1990).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 26, 2011 is affirmed.
Issued: May 23, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

